Citation Nr: 0013049	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  93-16 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	David R. Dowell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1948 to July 
1950.

In June 1984, the Board of Veterans' Appeals (Board) denied 
service connection for residuals of a right knee injury.  In 
1992, the veteran submitted an application to reopen the 
claim for service connection for a right knee condition.  The 
case came to the Board from a November 1992 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim for service connection for a 
right knee disability.  In an April 1995 decision, the Board 
denied the claim.  The veteran then appealed to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court).

In a January 1997 joint motion to the Court, the parties 
requested that the April 1995 Board decision be remanded for 
consideration of the "separate issue" of service connection 
for residuals of a right knee injury based on direct 
incurrence of the right knee injury in service.  The 1984 
Board decision had determined that the veteran's right knee 
disability clearly and unmistakably preexisted service and 
was not aggravated thereby; and the 1995 Board decision found 
that there was no new and material evidence to reopen the 
claim.  In a January 1997 order, the Court granted the 
parties' motion, and the case was thereafter returned to the 
Board.


In an April 1997 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument.  In 
a May 1997 letter, the attorney requested a 30-day extension 
to submit additional evidence and to obtain a waiver from the 
veteran of initial consideration of the evidence by the RO.  
In a May 1997 letter, the Board granted the attorney's 
request for a 30-day extension and notified him of his right 
to waive initial consideration of any additional evidence by 
the RO by submitting such a waiver in writing.

In July 1997, the Board remanded the case to the RO for 
additional development.  The case was returned to the Board 
in 1998.  In an April 1998 decision, the Board denied service 
connection for residuals a right knee injury on a de novo 
review of the evidence, as the RO had done.

The veteran appealed the April 1998 decision to the Court.  
In June 1999, the attorney for the veteran filed a motion 
with the Court for remand and stay of proceedings.  In an 
August 1999 order, the Court vacated the April 1998 Board 
decision and the case was thereafter returned to the Board 
for further development and readjudication.  The counsel for 
VA did not file a timely reply to the June 1999 motion from 
the attorney for the veteran, and a request for extension of 
time to file such a motion was denied by the Court in August 
1999.  The case was thereafter returned to the Board.

In a November 1999 letter, the Board notified the attorney of 
the veteran of his right to submit additional argument and/or 
evidence with regard to the appeal.  A review of the evidence 
in the claims folders does not show receipt of additional 
argument or evidence from the attorney.



REMAND

The Court has held that a remand by the Court or the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  In that case, the Court held that the Board 
erred in failing to return a VA examination report as 
inadequate where the orders in a prior Board remand were not 
complied with.

In the July 1997 remand, the Board requested that the 
veteran's claims folder be sent to a VA medical facility for 
review by a specialist in orthopedics to obtain an opinion as 
to the etiology of the veteran's right knee condition/s.  The 
Board requested that the veteran's claims folder, including 
the parties January 1997 joint motion for remand, be closely 
reviewed by the physician in order to provide a medical 
opinion as to the etiology of the veteran's right knee 
condition/s, including whether it is at least as likely as 
not that any current right knee condition is due to an injury 
in service.  It was requested that the doctor set forth the 
rationale for the opinion by discussing medical principles as 
applied to specific medical evidence in the veteran's case, 
including the opinion of Guy C. Heyl, Jr., M.D., in an 
October 1992 letter linking the veteran's severe degenerative 
arthritis of the right knee to an injury in 1949.  If the 
requested information could not be provided without 
examination of the veteran, it was noted that the veteran 
should be scheduled for such examination.  In November 1997, 
the veteran underwent a VA joint examination, but the 
examiner did not comply with all of the requests in the July 
1997 Board remand.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The report of the veteran's November 
1997 joint examination should be returned 
to the physician who conducted the 
examination, or other appropriate 
specialist if this physician is not 
available, for the preparation of an 
addendum to the report of this 
examination that includes the information 
requested in the June 1999 motion from 
the attorney of the veteran and in the 
July 1997 Board remand.  Following review 
of the information in the veteran's 
claims folders, the physician should 
provide a medical opinion as to the 
etiology of the veteran's right knee 
condition, including whether it is at 
least as likely as not that the veteran's 
right knee condition is due to an injury 
in service.  The doctor should set forth 
the rationale for the opinion by 
discussing medical principles as applied 
to specific medical evidence in the 
veteran's case, including the opinion of 
Dr. Heyl in the October 1992 letter 
linking the veteran's degenerative 
arthritis of the right knee to an injury 
in 1949.  If the requested information 
cannot be provided without examination of 
the veteran, he should be scheduled for 
such examination.

2.  After the above development, the RO 
should adjudicate the claim for service 
connection for residuals of a right knee 
injury.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his attorney.

The veteran and his attorney should be given the opportunity 
to respond to the supplemental statement of the case before 
the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




